Citation Nr: 1419679	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, left lower extremity, including as secondary to type 2 diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, right lower extremity, including as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A notice of disagreement was filed in January 2011 and a statement of the case was issued in October 2011.  In November 2011 a Substantive Appeal was received.  

The Board notes that the December 2009 rating decision denied service connection for peripheral neuropathy, left and right lower extremities.  Within one year after he was notified of this December 2009 rating decision, the Veteran submitted new and material evidence to support the claims.  Therefore, such matters require de novo review.  See 38 C.F.R. § 3.156(b) (2013).

In June 2012, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, it is reasonably shown that the Veteran's peripheral neuropathy, left lower extremity, is due to his service-connected type 2 diabetes mellitus.  

2.  Resolving all doubt in the Veteran's favor, it is reasonably shown that the Veteran's peripheral neuropathy, right lower extremity, is due to his service-connected type 2 diabetes mellitus.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, peripheral neuropathy, left lower extremity, is proximately due to or the result of service-connected type 2 diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  With resolution of reasonable doubt in the Veteran's favor, peripheral neuropathy, right lower extremity, is proximately due to or the result of service-connected type 2 diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the Board's favorable disposition to grant the claims for service connection for peripheral neuropathy, left and right lower extremities, including as secondary to type 2 diabetes mellitus, the Board finds that no discussion of VCAA compliance is necessary at this time; any notice defect or duty to assist failure is harmless.


Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases (to include organic diseases of the nervous system) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for an organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Veteran's theory of entitlement as to his claims for peripheral neuropathy, left and right lower extremities, is primarily one of secondary service connection.  He contends that disability of the peripheral nerves of his lower extremities developed secondary to his service-connected type 2 diabetes mellitus.  Service connection has been established for type 2 diabetes mellitus, rated 20 percent disabling. 

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of peripheral neuropathy of any kind.  Clinical evaluation of the lower extremities and neurologic system on his December 1970 discharge examination revealed normal findings.

A postservice March 2008 VA podiatry clinic note revealed the Veteran presented for follow-up of numbness to the 1st and 2nd toes of both feet.  He reported that numbness existed in all toes but greater in the big toe and 2nd toe of both feet.  He inquired as to whether the numbness was due to his prior exposure to Agent Orange.  The assessment was neuropathy of the bilateral feet, which "may be associated to deep peroneal neuropraxia or [A]gent [O]range exposure."  A July 2008 podiatry clinic report noted an assessment of neuropathy of the bilateral feet with worsening symptoms.  The provider noted that he did not feel this was neuropraxia and that it was possible that it was a precursor of diabetes mellitus independently or as an after effect of Agent Orange exposure.  

On August 2010 VA diabetes mellitus and peripheral nerves examinations, the Veteran reported that he first noticed tingling and decreased sensation in the left and right toes (greater in the left) in late 2007; there was no associated pain.  The initial location was the left first toe and second toe.  He was diagnosed with a deep peroneal nerve lesion by a podiatrist.  The onset was slow over several months.  He was evaluated by a neurologist and had testing in 2007 that showed peripheral neuropathy.  He stated that all five of his toes on the left were involved, as well as the proximal foot and the first three toes on the right foot.  He had decreased sensation and a tingling sensation without pain.  At the current examination, the diagnoses were type 2 diabetes mellitus and lower extremity peripheral neuropathy and a lack of upper extremity peripheral neuropathy conditions, based on the history, examination, and records reviewed.  The examiner opined that the lower extremity peripheral neuropathy and the lack of upper extremity peripheral neuropathy were not caused by or aggravated by the Veteran's service-connected type 2 diabetes mellitus.  His lower extremity numbness and tingling and the decreased ankle jerk reflexes were all consistent with peripheral neuropathy.  The examiner also opined that the Veteran's diabetes mellitus was diagnosed in late 2009, and he had been receiving medical follow-up on a regular basis before that point; therefore it was unlikely that the diagnosis was missed before late 2009.  The examiner further opined that there had been insufficient time for the diet-controlled, relatively mild type 2 diabetes mellitus to have caused or aggravated any degree of upper or lower extremity peripheral neuropathy, as neuropathy is a complication of diabetes mellitus after several years, faster with uncontrolled blood sugars.  

On November 2013 VA diabetic sensory-motor peripheral neuropathy examination, the Veteran reported having symptoms of numbness and pain in his feet that reached to the mid-shin level and also his arms since about 2008.  He had work-up without other etiology for neuropathy found and was seen by neurology in 2013 with a diagnosis of peripheral neuropathy that was consistent with a diabetic peripheral neuropathy.  He was treated with medications for peripheral neuropathy with some benefit for his pain symptoms.  The diagnosis was peripheral neuropathy of bilateral upper and lower extremities.  The examiner opined that the Veteran's condition of peripheral neuropathy of the bilateral upper and lower extremities is more likely than not (greater than 50 percent probability) proximately due to or the result of service-connected type 2 diabetes mellitus since the weight of the medical literature supports that diabetes mellitus is a potent etiology for nerve damage, and there is objective evidence based on both clinical examination and electromyography (EMG) findings of peripheral neuropathy of the bilateral upper and lower extremities, and these findings are most consistent with peripheral neuropathy secondary to diabetes mellitus.  

The competent medical evidence of record clearly documents that the Veteran has current diagnoses of peripheral neuropathy in both the left and right lower extremities.  As outlined above, the August 2010 VA examiner opined that such disabilities were not caused by or aggravated by the Veteran's service-connected type 2 diabetes mellitus, while the November 2013 VA examiner opined that it was more likely than not (greater than 50 percent probability) that such disabilities were proximately due to or the result of the Veteran's service-connected type 2 diabetes mellitus.  The Board is thus presented with conflicting medical opinions regarding a relationship between the Veteran's bilateral lower extremity peripheral neuropathy and his type 2 diabetes mellitus, and will exercise its discretion to find that the evidence is in relative equipoise.  Therefore, the Board concludes that service connection for peripheral neuropathy of the left and right lower extremities, as secondary to type 2 diabetes mellitus, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for peripheral neuropathy, left lower extremity, as secondary to type 2 diabetes mellitus, is granted.

Service connection for peripheral neuropathy, right lower extremity, as secondary to type 2 diabetes mellitus, is granted.



______________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


